Case 8:20-cv-01033-DOC-KES Document 50 Filed 08/07/20 Page 1 of 4 Page ID #:1696


                                                                           J S -6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

  Case No. SA CV 20-01033-DOC-KES                                    Date: August 7, 2020

  Title: GREENKRAFT, INC. v. WALTER’S AUTO SALES & SERVICE, INC. ET AL.


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

       Kelly Davis/Rolls Royce Paschal                                      Not Present
              Courtroom Clerk                                              Court Reporter

        ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
              PLAINTIFF:                                  DEFENDANT:
             None Present                                  None Present


        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFF’S
                                   MOTION TO REMAND [37] AND
                                   DENYING AS MOOT
                                   DEFENDANTS’ MOTIONS TO
                                   DISMISS [13] [14] [15] [28]

         Before the Court is Plaintiff Greenkraft, Inc.’s (“Plaintiff”) Motion to Remand
  Case to Orange County Superior Court (“Motion”) (Dkt. 37). The Court finds this matter
  appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; C.D. Cal.
  R. 7-15. Having reviewed the moving papers submitted by the parties, the Court
  GRANTS Plaintiff’s Motion to Remand.

  I.    Background

        A.     Facts

        Plaintiff alleges that it was defrauded by Defendants in connection with a sale of
  140 vehicles, a consequence of which involved misuse of Plaintiff’s trademark. See
  generally Second Amended Complaint (“SAC”) (Dkt. 1-2).
Case 8:20-cv-01033-DOC-KES Document 50 Filed 08/07/20 Page 2 of 4 Page ID #:1697
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-01033-DOC-KES                                           Date: August 7, 2020
                                                                                           Page 2


         B.     Procedural History

         Plaintiff originally filed suit in the Superior Court of California, County of
  Orange; its SAC was filed on or about March 27, 2020. Dkt. 1-2. Defendants removed
  the case to this Court on June 8, 2020, on the basis of Plaintiff’s Lanham Act claim. See
  generally Dkt. 1-1. On June 16, 2020, Plaintiff voluntarily dismissed its cause of action
  under the Lanham Act. Dkt. 23.

        Having abandoned the only federal cause of action, Plaintiff filed the instant
  Motion to Remand (Dkt. 37) on July 8, 2020. On July 20, 2020, Defendants filed/joined
  an Opposition brief (Dkt. 43), and Plaintiff submitted its Reply (Dkt. 47) on July 27,
  2020.

  II.    Legal Standard

         “If at any time before final judgment it appears that the district court lacks subject
  matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
  from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
  relevant part that “any civil action brought in a State court of which the district courts of
  the United States have original jurisdiction, may be removed . . . to the district court of
  the United States for the district and division embracing the place where such action is
  pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
  jurisdiction,” and the party seeking removal “bears the burden of establishing federal
  jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
  (emphasis added) (citations omitted). A federal court may order remand for lack of
  subject matter jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

         Federal courts have original jurisdiction over “all civil actions arising under the
  Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. For a case to arise
  under federal law, “a plaintiff’s well-pleaded complaint must establish either (1) that
  federal law creates the cause of action or (2) that the plaintiff’s asserted right to relief
  depends on the resolution of a substantial question of federal law. Federal jurisdiction
  cannot hinge upon defenses or counterclaims, whether actual or anticipated.” K2 Am.
  Corp. v. Roland Oil & Gas, LLC, 653 F.3d 1024, 1029 (9th Cir. 2011) (quoting Peabody
  Coal Co. v. Navajo Nation, 373 F.3d 945, 949 (9th Cir. 2004)). Additionally, when “an
  area of state law has been completely pre-empted” by federal law, a purported state law
  claim “is considered, from its inception, a federal claim, and therefore arises under
  federal law” within the meaning of § 1331. Id. (quoting Caterpillar Inc. v. Williams, 482
  U.S. 386, 393 (1987)).
Case 8:20-cv-01033-DOC-KES Document 50 Filed 08/07/20 Page 3 of 4 Page ID #:1698
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-01033-DOC-KES                                           Date: August 7, 2020
                                                                                           Page 3


         If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
  void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
  Env’t, 523 U.S. 83, 94, 101-02 (1998). The lack of subject matter jurisdiction may be
  raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
  matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
  remand pursuant to 28 U.S.C. § 1447(c).

  III.   Discussion

        Defendants argue that this Court has federal question jurisdiction because
  remaining claims depend upon the resolution of a question of federal law under the
  Lanham Act. Plaintiff disagrees.

         A. The Court Declines to Exercise Federal Question Jurisdiction

         As Defendants observe, when this case was removed, the SAC included a federal
  cause of action, and Defendants urge the Court to exercise jurisdiction as it existed at the
  time of removal. Plaintiff argues that because the Lanham Act claim has now been
  dismissed, the Court should find that no basis exists for federal question jurisdiction.

          28 U.S.C. § 1367 provides, in relevant part, that a district court “may decline to
  exercise supplemental jurisdiction over a claim . . . if— . . . (c) the district court has
  dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3).
  Although writing before the 1990 passage of § 1367, the Supreme Court articulated a
  similar rule in Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343 (1988). There, as here, the
  plaintiff amended their complaint to remove their federal claims and asked that the
  amended complaint be remanded. In affirming the district court’s decision to remand, the
  Supreme Court held that, when the basis for federal question jurisdiction has been
  amended out of the complaint, retaining jurisdiction is within the district court’s
  discretion, taking into account “the values of economy, convenience, fairness, and
  comity.” Cohill, 484 U.S. at 351; see also Albingia Versicherungs A.G. v. Schenker Int’l
  Inc., 344 F.3d 931, 935, 937-38 (9th Cir. 2003) (holding that, when “the federal question
  that justified removal ha[s] disappeared . . . the district court has discretion to exercise
  supplemental jurisdiction over the remaining state law claims”). The Court in Cohill also
  noted that remand is especially indicated when the federal claims have been “eliminated
  at an early stage of the litigation.” Cohill, 484 U.S. at 351.

         The Court finds, consistent with these principles, that the best course of action is
  to decline to exercise supplemental jurisdiction. This case is still at an early procedural
  stage, and remanding to Orange County Superior Court will harm neither the fairness nor
  the convenience of the proceedings. Additionally, given the proper parallel jurisdiction of
Case 8:20-cv-01033-DOC-KES Document 50 Filed 08/07/20 Page 4 of 4 Page ID #:1699
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. SA CV 20-01033-DOC-KES                                             Date: August 7, 2020
                                                                                             Page 4


  the state courts, the limited jurisdiction of the federal courts, and the relative expertise of
  the two systems, the Court finds that comity and economy are best served by letting a
  state court decide disputes arising under state law.

          Additionally, Defendant argues that Plaintiff’s state law claims for trademark
  infringement, conversion, misappropriation, unfair competition, and theft necessarily
  depend upon the resolution of a question under the Lanham Act. See Opp’n at 11-12. The
  Court disagrees. As the Ninth Circuit has held, “the mere existence of [a] protected trade
  name and attendant symbol . . . does not provide a basis for federal jurisdiction.” Postal
  Instant Press v. Clark, 741 F.2d 256, 257 (9th Cir. 1984). More generally, “if a single
  state-law based theory of relief can be offered . . . then the exercise of removal
  jurisdiction was improper.” Duncan v. Stuetzle, 76 F.3d 1480, 1486 (9th Cir. 1996).
  Plaintiff represents that, for each of its remaining state law claims, it is only pursuing
  state law theories of liability and recovery. Defendant, on the other hand, has not met its
  burden to show that any of the remaining claims necessarily requires the determination of
  any question under federal law.

        Therefore, the Court finds that federal question jurisdiction does not obtain, and
  the Court will not exercise supplemental jurisdiction over the remaining state law claims.
  As such, the Court has no basis for jurisdiction over this case and will therefore remand.

          Although the Court grants the instant Motion, the Court strongly warns Plaintiff
  and Plaintiff’s counsel against bringing ill-considered federal claims and dismissing them
  after removal.

  IV.    Disposition

         For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand.
  Because the Court lacks jurisdiction over this matter, the Court also DENIES AS MOOT
  the pending Motions to Dismiss (Dkts. 13, 14, 15, 28).

         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                     Initials of Deputy Clerk: rrp

   CIVIL-GEN
